Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner appreciates the applicant’s amendment in view of an updated search identifying relevant art applicable to the instant application.  However, in view of relevant art as cited by the applicant in the IDS filed 2/23/2021, the Examiner interprets the disclosures contained therein to be directly relevant as reflected in the rejection below.
The Office acknowledges the Terminal Disclaimers filed and approved with regards to co-pending applications 16/564235, 16/417763 and 16/417731.
In view of an updated search, new grounds of rejection with regards to claim 7 is provided herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 9712712) in view of Armbruster et al. (US PgPub 20150116408) and further view of Sreekumar et al. (US Patent 9250595 as provided by the applicant).
Regarding claim 1: Kuo discloses a digital printing system incorporating in-track position corrections, comprising: 
one or more printing subsystems, each printing subsystem including a linear printhead extending in a cross-track direction including an array of light sources for exposing a photosensitive medium [Figure 3, col. 11 lines 11-16]; 
a data processing system [DFE, col. 5 lines 7-41]; 
a digital memory for storing an in-track position correction function [data storage system 740, col. 25 lines 34-46]; and 
[one or more processor-accessible memories configured to store information, including the information needed to execute the processes of the various embodiments of the present invention, col. 25 lines 34-46], wherein the method includes: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [line image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275). Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250 ... before the rows in the captured image are averaged together, a skew correction operation is performed to detect and correct any skew in the captured image to insure that the printed lines are aligned with the columns in the captured image. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 16 lines 40-47 & col. 18 lines 16-44]; 
b) printing the test target using the digital printing system to provide a printed test target [each line 400 will be printed using a different portion of the linear printhead 250, col. 16 lines 45-47]; 
c) using a digital image capture system to capture an image of the printed test target [a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image, col. 17 line 64 – col. 18 line 15]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [lines 400 extend in a length direction 405, which is preferably parallel to the in-track direction 270, and produce printed lines having linewidths that vary along the length direction 405 ... detect linewidths step 325 is used to analyze the captured image to determine linewidth parameters representing linewidths of the plurality of lines in the printed line image at a plurality of positions along the length direction. This step is performed automatically using a data processor, col. 16 lines 21-39 & col. 18 lines 16-20]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position; and g) storing a representation of the in-track position correction function in the digital memory; wherein the digital printing system is adapted to print digital images using a printing process that includes: i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function; and iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors; wherein the in-track position correction function is non-linear.
Kuo discloses adjustments in registration can be also accomplished but does provide details [Other adjustment mechanisms can also be provided to adjust other geometrical parameters such as skew between the linear printhead and the axis of the imaging member [interpreted to mean in-track misalignment]; e.g. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 11 lines 56-59, col. 16 lines 40-47 & col. 18 lines 16-44] thus, Kuo appears to fail to disclose e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position; and g) storing a representation of the in-track position correction function in the digital memory; wherein the digital printing system is adapted to print digital images using a printing process that includes: i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function; and iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors; wherein the in-track position correction function is non-linear.
Armbruster discloses in a related system from the same field of endeavor [correction color-to-color registration, p0088] including one or more printing subsystems, each printing subsystem including a linear printhead extending in a in-track direction [in-track direction 404, p0043 & p0057-0060];
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [test marks printed by the various lineheads, p0063 – the Examiner notes that although the digital image data for printing of the test marks is not explicitly stated, it is necessary that the data to have been provided to the printing system in order to produce the disclosed printed test marks, therefore, the Examiner interprets this limitation as being inherently present in some manner]; 
b) printing the test target using the digital printing system to provide a printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads ... to obtain better registration across the width of the document it can be useful to have multiple segments in the cross-track direction, p0063 & p0085]; 
c) using a digital image capture system to capture an image of the printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads, p0063]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors. Print a second copy of the print job using the local color plane correction values for the at least one document in the print job, p0086 – the Examiner notes that although “automatically” is not explicitly stated, the disclosure does state that it is the processor that is receiving, determining and correcting for registration errors while not mentioning human intervention at all.  Therefore, it is interpreted that this monitoring and correctional process is being performed automatically during print job execution]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane ... Color plane 402 has color registration errors in both the in-track direction 404 and the cross-track direction 406 in the illustrated aspect, p0057 & p0063]; 
f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0081 & p0084]; and 
g) storing a representation of the in-track position correction function in the digital memory [the local color plane correction values or the locally adjusted global color plane correction values are stored in the storage device, p0088]; 
wherein the digital printing system is adapted to print digital images using a printing process [local color plane registration errors are determined and local color plane correction values produced for each local segment in the documents of the print job with no global color plane correction values being used, p0088] that includes: 
i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction [multiple segments in the cross-track direction ... Registration marks 2004 are located in margins 1502 outside the boundaries of Document N. In addition, registration marks 2006 are located within the boundaries of the printed document, p0085]; 
ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors, p0086]; and 
iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors [a subsequent copy of the print job is printed using the local color plane correction values or the locally adjusted global color plane correction values, p0088] and 
wherein the in-track position correction function is non-linear.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image by eliminating in-track registration errors.
Although Ambruster appear to suggest wherein the in-track position correction function is non-linear [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0084], Ambruster does not explicitly disclose wherein the in-track position correction function is non-linear.
Sreekumar discloses in a related system from the same field of endeavor [Abstract] wherein the in-track position correction function may also include such as a non-linear correction function [the color registration model 435 can take different forms besides the simple linear model given in Eq. (5). For example, the model can include terms for higher-order polynomial functions such as higher-power terms (e.g., Cn2) [i.e. non-linear function] or cross-terms (e.g., C1C2), col. 12 lines 63-67].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein the in-track position correction function is non-linear as disclosed by Sreekumar because it allows the user to selected the most appropriate function for correction according to the desired accuracy a particular function may provide.

Regarding claim 2: Kuo in view of Armbruster and Sreekumar discloses the method of claim 9.
Kuo discloses wherein the digital printing system includes a plurality of printing subsystems for printing a corresponding plurality of color channels [printing module 31, 32, 33, 34, 35 produces a single-color toner image for transfer using a respective transfer subsystem 50 (for clarity, only one is labeled) to a receiver 42 successively moved through the modules, col. 6 lines 37-44].
Kuo appears to fail to explicitly disclose wherein the digital printing system includes a plurality of color channels, wherein one of the color channels is designated to be a reference color channel and the other color channels are designated to be non-reference color channels, and wherein the reference positions for the alignment marks for the non-reference color channels are determined responsive to the measured positions of one or more alignment marks printed with the reference color channel.
Armbruster discloses wherein the digital printing system includes a plurality of color channels [linehead 106-1, 106-2, 106-3, 106-4 applies a different colored ink to the surface of the print medium 112 that is adjacent to the lineheads, p0046], wherein one of the color channels is designated to be a reference color channel and the other color channels are designated to be non-reference color channels [cross-track and in-track color registration errors produced by the translation of a color plane relative to another color plane. Relative translation is one type of color registration error. Typically, one color plane is used as a reference color plane 400. By way of example only, the reference color plane can be black, p0057], and wherein the reference positions for the alignment marks for the non-reference color channels are determined responsive to the measured positions of one or more alignment marks printed with the reference color channel [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane, p0057 & p0063].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image.

Regarding claim 3: Kuo in view of Armbruster discloses the method of claim 2, wherein a predefined color channel is designated to be the reference color channel [one color plane is used as a reference color plane 400. By way of example only, the reference color plane can be black, p0057].

Regarding claim 4: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1, wherein the reference positions correspond to ideal positions of the alignment marks [Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250. Within the context of the present invention, the term "portion of the linear printhead 250" refers to a light source 255, or a group of light sources 255, located in a localized region of the linear printhead 250. The lines 400 extend in a length direction 405, which is preferably parallel to the in-track direction 270 [interpreted as corresponding to an ideal position], and produce printed lines having linewidths that vary along the length direction 405, col. 16 lines 44-53].

Regarding claim 5: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1, wherein the printed test target is on a print medium, and wherein the digital image capture system captures an image of the printed test target on the print medium [A print line image step 315 is used to print a line image 310 ... a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image. The spatial resolution of the captured image should be large enough to determine the linewidth of the printed lines 400 with sufficient accuracy, col. 16 lines 22-23 & col. 17 line 64 – col. 18 line 15].

Regarding claim 6: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1, wherein the printed test target is on an imaging surface, the imaging surface being a surface of a photoconductor, a surface of an intermediate transfer member or a surface of a transport web, and wherein the digital image capture system captures an image of the printed test target on the imaging surface [the toner image is transferred from the photoreceptor 206 to the intermediate transfer member 112, and from there to the receiver 42. Registration of the separate toner images is achieved by registering the separate toner images on the receiver 42, as is done with the NEXPRESS SX 3900. In some embodiments, a single transfer member is used to sequentially transfer toner images from each color channel to the receiver 42. In other embodiments, the separate toner images can be transferred in register directly from the photoreceptor 206 in the respective printing module 31, 32, 33, 34, 25 to the receiver 42 without using a transfer member. Either transfer process is suitable when practicing this invention. An alternative method of transferring toner images involves transferring the separate toner images, in register, to a transfer member and then transferring the registered image to a receiver, col. 10 lines 55-66].

Regarding claim 8: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1, wherein the plurality of alignment marks includes at least ten alignment marks [image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275) as shown in Figure 6, col 16 lines 40-44].

Regarding claim 10: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1, wherein the light sources of the linear printhead are LED light sources [LED writers associated with the printing modules 31, 32, 33, 34, 35 (e.g., for black (K), yellow (Y), magenta (M), cyan (C), and red (R) color channels, respectively), col. 8 lines 40-45].

Regarding claim 13: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1.
Neither Kuo nor Armbruster appear to disclose wherein the resampling of the image lines of the digital image is also responsive to a resize factor.
Sreekumar discloses wherein the resampling of the image lines of the digital image is also responsive to a resize factor [the documents that have been ripped for printing are resized to a lower spatial resolution to provide the image regions 500 required for analysis. The reference image regions 510 are preferably stored at the same spatial resolution for easy comparison with the image regions 500. In other embodiments, the input image can be ripped a first time to obtain the image data for printing, and can be ripped a second time to a lower spatial resolution to obtain the image data needed for analysis. For example, the documents can be ripped at a low spatial resolution (e.g., 5-10 pixels/inch) for analysis purposes, whereas the documents need to be ripped to 600 pixels/inch or higher for printing. Ripping the documents at a lower spatial resolution requires less time than is required for ripping them at higher spatial resolutions for printing. At spatial resolutions of 5-10 pixels/inch, the image data has sufficient resolution to identify ink coverage patterns that can lead to issues such as color-to-color registration errors, col. 19 lines 37-67].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein the resampling of the image lines of the digital image is also responsive to a resize factor as disclosed by Sreekumar because it insures sufficient data is at a resolution for analysis to identify coverage patterns that can lead to issues with color-to-color registrations.

Regarding claim 14: Kuo in view of Armbruster and Sreekumar discloses the method of claim 1, wherein the digital image capture system is a component of the digital printing system [the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100, col. 17 line 64 – col. 18 line 4].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 9712712) in view of Armbruster et al. (US PgPub 20150116408) and further view of Enge (US Patent 8842330).
Regarding claim 7: Kuo discloses a digital printing system incorporating in-track position corrections, comprising: 
one or more printing subsystems, each printing subsystem including a linear printhead extending in a cross-track direction including an array of light sources for exposing a photosensitive medium [Figure 3, col. 11 lines 11-16]; 
a data processing system [DFE, col. 5 lines 7-41]; 
a digital memory for storing an in-track position correction function [data storage system 740, col. 25 lines 34-46]; and 
a program memory communicatively connected to the data processing system and storing instructions configured to cause the data processing system to implement a method for determining an in-track position correction function for at least one printing subsystem [one or more processor-accessible memories configured to store information, including the information needed to execute the processes of the various embodiments of the present invention, col. 25 lines 34-46], wherein the method includes: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [line image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275). Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250 ... before the rows in the captured image are averaged together, a skew correction operation is performed to detect and correct any skew in the captured image to insure that the printed lines are aligned with the columns in the captured image. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 16 lines 40-47 & col. 18 lines 16-44]; 
b) printing the test target using the digital printing system to provide a printed test target [each line 400 will be printed using a different portion of the linear printhead 250, col. 16 lines 45-47]; 
c) using a digital image capture system to capture an image of the printed test target [a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image, col. 17 line 64 – col. 18 line 15]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [detect linewidths step 325 is used to analyze the captured image to determine linewidth parameters representing linewidths of the plurality of lines in the printed line image at a plurality of positions along the length direction. This step is performed automatically using a data processor, col. 18 lines 16-20]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position; and g) storing a representation of the in-track position correction function in the digital memory; wherein the digital printing system is adapted to print digital images using a printing process that includes: i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function; and iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors; 
wherein the linear printhead includes a plurality of individual light source chips, each including a plurality of light sources [as shown in Figure 3, col. 11 lines 11-16], and wherein alignment marks are positioned in proximity to boundaries between adjacent light source chips [The line image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275). Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250, col. 16 lines 40-56].
	Kuo discloses adjustments in registration can be also accomplished but does provide details [Other adjustment mechanisms can also be provided to adjust other geometrical parameters such as skew between the linear printhead and the axis of the imaging member [interpreted to mean cross-track misalignment]; e.g. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 11 lines 56-59, col. 16 lines 40-47 & col. 18 lines 16-44] thus, Kuo appears to fail to disclose e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position; and g) storing a representation of the in-track position correction function in the digital memory; wherein the digital printing system is adapted to print digital images using a printing process that includes: i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function; and iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors; and wherein alignment marks are positioned in proximity to boundaries between adjacent light source chips.
	Armbruster discloses in a related system from the same field of endeavor [correction color-to-color registration, p0088] including one or more printing subsystems, each printing subsystem including a linear printhead extending in a cross-track direction [p0043 & p0057-0060]; 
a data processing system [steps of the method shown in FIG. 21 can be performed by one or more processors. The steps can be performed by the same processor or by different processors, p0088]; 
a digital memory for storing a in-track position correction function [One or more storage devices 120 are connected to the processor 118, p0049]; and 
a program memory communicatively connected to the data processing system and storing instructions configured to cause the data processing system to implement a method for determining a in-track position correction function for at least one printing subsystem [Processor 118 can be connected to the quality control sensor 110 and used to process images or data received from the sensor 110, p0048], wherein the method includes: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [test marks printed by the various lineheads, p0063 – the Examiner notes that although the digital image data for printing of the test marks is not explicitly stated, it is necessary that the data to have been provided to the printing system in order to produce the disclosed printed test marks, therefore, the Examiner interprets this limitation as being inherently present in some manner]; 
b) printing the test target using the digital printing system to provide a printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads ... to obtain better registration across the width of the document it can be useful to have multiple segments in the cross-track direction, p0063 & p0085]; 
c) using a digital image capture system to capture an image of the printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads, p0063]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors. Print a second copy of the print job using the local color plane correction values for the at least one document in the print job, p0086 – the Examiner notes that although “automatically” is not explicitly stated, the disclosure does state that it is the processor that is receiving, determining and correcting for registration errors while not mentioning human intervention at all.  Therefore, it is interpreted that this monitoring and correctional process is being performed automatically during print job execution]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane ... Color plane 402 has color registration errors in both the in-track direction 404 and the cross-track direction 406 in the illustrated aspect, p0057 & p0063]; 
f) determining the in-track position correction function responsive to the measured position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0081 & p0084]; and 
g) storing a representation of the in-track position correction function in the digital memory [the local color plane correction values or the locally adjusted global color plane correction values are stored in the storage device, p0088]; 
wherein the digital printing system is adapted to print digital images using a printing process [local color plane registration errors are determined and local color plane correction values produced for each local segment in the documents of the print job with no global color plane correction values being used, p0088] that includes: 
i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction [multiple segments in the cross-track direction ... Registration marks 2004 are located in margins 1502 outside the boundaries of Document N. In addition, registration marks 2006 are located within the boundaries of the printed document, p0085]; 
ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors, p0086]; and 
iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors [a subsequent copy of the print job is printed using the local color plane correction values or the locally adjusted global color plane correction values, p0088].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image.
	Ambruster appears to fail to explicitly disclose wherein alignment marks are positioned in proximity to boundaries between adjacent light source chips.
	Enge discloses in a related system from the same field of endeavor [Abstract] wherein alignment marks are positioned in proximity to boundaries between adjacent light source chips [print heads] [One way to minimize discontinuity artifacts at the stitch boundary 150 is to print the first test mark 100 and the second test mark 110 as close to the stitch boundary 150 as possible, col. 10 lines 5-7].
	Although Enge does not explicitly disclose light source chips, Enge does disclose the problem of misalignment in both the cross-track and in-track directions at the boundary positions of the print heads analogous to the boundaries between adjacent light source chips.
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein alignment marks are positioned in proximity to boundaries between adjacent light source chips [print heads] as disclosed by Enge because it provides for correcting discontinuity at the boundary regions where such deviation is easily recognized by a human observer as discussed by Enge.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US Patent 9712712) in view of Armbruster et al. (US PgPub 20150116408) and further view of Foote et al. (US Patent 6008826 as provided by the applicant).
Regarding claim 11: Kuo discloses a digital printing system incorporating in-track position corrections, comprising: 
one or more printing subsystems, each printing subsystem including a linear printhead extending in a cross-track direction including an array of light sources for exposing a photosensitive medium [Figure 3, col. 11 lines 11-16]; 
a data processing system [DFE, col. 5 lines 7-41]; 
a digital memory for storing an in-track position correction function [data storage system 740, col. 25 lines 34-46]; and 
a program memory communicatively connected to the data processing system and storing instructions configured to cause the data processing system to implement a method for determining an in-track position correction function for at least one printing subsystem [one or more processor-accessible memories configured to store information, including the information needed to execute the processes of the various embodiments of the present invention, col. 25 lines 34-46], wherein the method includes: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [line image 310 is defined by digital image data specifying a plurality of lines 400 to be printed at different cross-track positions (i.e., positions separated in the cross-track direction 275). Since the cross-track direction 275 will be aligned with the length of the linear printhead 250, each line 400 will be printed using a different portion of the linear printhead 250 ... before the rows in the captured image are averaged together, a skew correction operation is performed to detect and correct any skew in the captured image to insure that the printed lines are aligned with the columns in the captured image. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 16 lines 40-47 & col. 18 lines 16-44]; 
b) printing the test target using the digital printing system to provide a printed test target [each line 400 will be printed using a different portion of the linear printhead 250, col. 16 lines 45-47]; 
c) using a digital image capture system to capture an image of the printed test target [a scan printed line image step 320 is next used to capture an image of the printed line image. In some arrangements, the scan printed line image step 320 uses a digital image capture system (e.g., an optical scanner system or a digital camera system) that is integrated into the printer 100 (FIG. 1) so that the image of the printed line image can be captured as it travels through the printer 100. In other arrangements, an operator can remove the printed line image from the printer 100 and an external imaging system (e.g., a flatbed scanner) can be used to provide the captured image, col. 17 line 64 – col. 18 line 15]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [detect linewidths step 325 is used to analyze the captured image to determine linewidth parameters representing linewidths of the plurality of lines in the printed line image at a plurality of positions along the length direction. This step is performed automatically using a data processor, col. 18 lines 16-20]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position; and g) storing a representation of the in-track position correction function in the digital memory; wherein the digital printing system is adapted to print digital images using a printing process that includes: i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function; and iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors; wherein the in-track position correction function is quantized to integer in-track position corrections.
	Kuo discloses adjustments in registration can be also accomplished but does provide details [Other adjustment mechanisms can also be provided to adjust other geometrical parameters such as skew between the linear printhead and the axis of the imaging member [interpreted to mean cross-track misalignment]; e.g. Skew correction algorithms are well-known in the image processing art, and any such algorithm can be used in accordance with the present invention, col. 11 lines 56-59, col. 16 lines 40-47 & col. 18 lines 16-44] thus, Kuo appears to fail to disclose e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors; f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position; and g) storing a representation of the in-track position correction function in the digital memory; wherein the digital printing system is adapted to print digital images using a printing process that includes: i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction; ii) determining corrected image lines by resampling the image lines of the digital image responsive to the stored representation of the in-track position correction function; and iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors; wherein the in-track position correction function is quantized to integer in-track position corrections.
	Armbruster discloses in a related system from the same field of endeavor [correction color-to-color registration, p0088] including one or more printing subsystems, each printing subsystem including a linear printhead extending in a cross-track direction [p0043 & p0057-0060]; 
a data processing system [steps of the method shown in FIG. 21 can be performed by one or more processors. The steps can be performed by the same processor or by different processors, p0088]; 
a digital memory for storing an in-track position correction function [One or more storage devices 120 are connected to the processor 118, p0049]; and 
a program memory communicatively connected to the data processing system and storing instructions configured to cause the data processing system to implement a method for determining an in-track position correction function for at least one printing subsystem [Processor 118 can be connected to the quality control sensor 110 and used to process images or data received from the sensor 110, p0048], wherein the method includes: 
a) providing digital image data for a test target including a plurality of alignment marks positioned at predefined cross-track positions [test marks printed by the various lineheads, p0063 – the Examiner notes that although the digital image data for printing of the test marks is not explicitly stated, it is necessary that the data to have been provided to the printing system in order to produce the disclosed printed test marks, therefore, the Examiner interprets this limitation as being inherently present in some manner]; 
b) printing the test target using the digital printing system to provide a printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads ... to obtain better registration across the width of the document it can be useful to have multiple segments in the cross-track direction, p0063 & p0085]; 
c) using a digital image capture system to capture an image of the printed test target [registration errors can be measured by means of an image sensor, which captures an image of test marks printed by the various lineheads, p0063]; 
d) automatically analyzing the captured image to determine a measured in-track position for each of the alignment marks [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors. Print a second copy of the print job using the local color plane correction values for the at least one document in the print job, p0086 – the Examiner notes that although “automatically” is not explicitly stated, the disclosure does state that it is the processor that is receiving, determining and correcting for registration errors while not mentioning human intervention at all.  Therefore, it is interpreted that this monitoring and correctional process is being performed automatically during print job execution]; 
e) comparing the measured in-track positions for the alignment marks to reference in-track positions to determine measured in-track position errors [Errors in registration for the remaining color planes can be determined by comparing each color plane to the reference color plane ... Color plane 402 has color registration errors in both the in-track direction 404 and the cross-track direction 406 in the illustrated aspect, p0057 & p0063]; 
f) determining the in-track position correction function responsive to the measured in-track position errors, wherein the in-track position correction function specifies in-track position corrections to be applied as a function of cross-track position [Methods for providing smoothly varying corrections can include using linear interpolation to adjust local corrections for adjacent segments. Interpolation with curvature can be used if needed. A smooth curve, such as a spline function (piecewise defined polynomial functions having matching values and matching slopes at segment boundaries), can be used to provide gradually varying local color correction values, p0081 & p0084]; and 
g) storing a representation of the in-track position correction function in the digital memory [the local color plane correction values or the locally adjusted global color plane correction values are stored in the storage device, p0088]; 
wherein the digital printing system is adapted to print digital images using a printing process [local color plane registration errors are determined and local color plane correction values produced for each local segment in the documents of the print job with no global color plane correction values being used, p0088] that includes: 
i) receiving digital image data for a digital image to be printed by the digital imaging system, wherein the digital image includes a plurality of image lines extending in the cross-track direction [multiple segments in the cross-track direction ... Registration marks 2004 are located in margins 1502 outside the boundaries of Document N. In addition, registration marks 2006 are located within the boundaries of the printed document, p0085]; 
i) determining corrected image lines by resampling the digital image data responsive to the stored representation of the in-track position correction function [For each segment of the at least one document in the print job, use a processor to determine a local color plane correction value for at least one color plane error produced during the printing of the first copy of the print job based on the first plurality of color registration errors, p0086]; and 
iii) printing the corrected image lines using the one or more printing subsystems to provide a printed image with reduced in-track position errors [a subsequent copy of the print job is printed using the local color plane correction values or the locally adjusted global color plane correction values, p0088].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Kuo the registration correction process in at least the in-track direction as disclosed by Armbruster because it further enhances the output quality of the rendered image.
	Ambruster appears to fail to explicitly disclose wherein the in-track position correction function is quantized to integer in-track position corrections.
Foote discloses in a related system from the same field of endeavor [Abstract] wherein the in-track position correction function is quantized to integer in-track position corrections [correction to the number of scan cycles delay is equal to: Y error * scan resolution. For example, if Y error=0.015 inch and the scan resolution is 1200 scan lines per inch, then the correction is 1200 * 0.015=18 lines [i.e. integer position increments], col. 6 lines 60-65].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Kuo in view of Ambruster the support wherein the in-track position correction function is quantized to integer in-track position corrections as disclosed by Foote because it allows for a quick computation to determine a correctional amount.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches either individually or in combination the following underlined limitations:
Claim 12: wherein the representation of the in-track position correction function stored in the digital memory includes the cross-track positions and transition direction of transitions in the quantized in-track position correction function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672